Citation Nr: 1544538	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-50 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right arm disability.

4. Entitlement to service connection for a left shoulder disability. 

5. Entitlement to service connection for skin cancer.

6. Entitlement to service connection for a skin condition other than skin cancer. 

7. Entitlement to service connection for tinnitus.  

8. Entitlement to service connection for an aortic aneurysm.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in St. Petersburg, Florida.  

The Veteran testified at a hearing in May 2015 before the undersigned.  A copy of the transcript is of record.  After the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

The issue of entitlement to service connection for a right shoulder disability was raised by the record at the Veteran's May 2015 hearing.  He stated that his claim for service connection for a left shoulder disability should have been for a right shoulder disability.  The issue of service connection for a right shoulder disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a right knee disability, a right arm disability, a left shoulder disability, skin cancer, a skin condition other than skin cancer, tinnitus, and an aortic aneurysm are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral hearing loss that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, bilateral hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  At his January 2012 VA examination, the Veteran's audiogram results show that he has bilateral hearing loss that is considered a disability for VA purposes.  

In this case, the Veteran has been diagnosed with a chronic disease subject to presumptive service connection.  However, the record does not show that he was diagnosed with this condition within one year of his separation from service.  Presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2015).  

However, the Veteran has asserted that his bilateral hearing loss manifested in service and that he has experienced symptoms continuously since that time.  His bilateral hearing loss is a chronic condition as set forth in 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

At his May 2015 hearing, the Veteran testified that while serving in an artillery unit, he was exposed to noise from heavy weapons fire.  An April 1970 service personnel record notes that he was awarded hostile fire pay for duty in a hostile fire zone from April 1970 to June 1970.  The Board finds his assertion that he was exposed to acoustic trauma in service to be credible.  The Veteran testified that he began to experience hearing loss in service and continuously experienced it since that time.  The Board finds his assertion both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In an August 1970 service treatment record (STR), the Veteran underwent an audiogram that indicated hearing loss.  The results were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
20

20
LEFT
40
30
20

30

The examining clinician recommended that a re-test be taken.  The Veteran underwent a second audiogram in September 1970 which indicated normal hearing.  The results were as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

20
LEFT
15
15
15

20

The January 2012 VA examiner opined that the results of the August 1970 audiogram showed mild hearing loss but that it was "...primarily in the lower frequencies.  This pattern of hearing loss is consistent with middle ear pathology or excessive cerumen, which is typically temporary and not consistent with noise-induced hearing loss.  It can be concluded that the hearing loss resolved, as it was normal on 9/15/70, which is why it is my opinion that the hearing loss is less likely than not related to service."  

The Board finds that the opinion of the VA examiner and the Veteran's competent, credible testimony regarding continuity of symptomatology are in relative equipoise.  If the evidence, as a whole, is supportive or is in relative equipoise, then the veteran prevails.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  Service connection for bilateral hearing loss based upon continuity of symptomatology is granted.  38 C.F.R. § 3.303(b) (2015).  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With regard to all issues being remanded, at his May 2015 hearing, the Veteran testified that he receives treatment at the VA medical facility in Cape Coral, Florida.  Records from that facility have not been associated with the claims file.  Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

With regard to his tinnitus claim, the January 2012 VA examiner's negative opinion is rendered inadequate by the Board's grant of service connection for bilateral hearing loss.  If hearing loss is service-connected, a VA examiner must address whether there is an association between tinnitus and hearing loss.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Additionally, VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010), indicated that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  An adequate opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist, including those from the VA medical facility in Cape Coral, Florida.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. Schedule the Veteran for an audiology examination with an appropriate clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner is advised that the Board has accepted the Veteran's assertion that he was exposed to noise from heavy weapons fire as credible.  

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's May 2015 hearing testimony where he asserts that he experienced tinnitus in service.  

d. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  A negative opinion based solely on the absence of tinnitus loss in-service is not adequate. 

e. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus began during active service; or, is related to any incident of service to include noise exposure; or, began within one year after discharge from active service.  

f. In formulating the opinion, the examiner should discuss medically known or theoretical causes of tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally present or develop in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in-service as opposed to some other cause.  The examiner must discuss whether there is a relationship between the Veteran's service-connected hearing loss and his claimed tinnitus.  Delayed-onset tinnitus must also be considered.  

g. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


